DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/30/2020 and 04/12/2021 have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleck et al. (US 2015/0279102).
Regarding claims 1 and 26, Fleck discloses, a display apparatus (Figs. 1-6) comprising: 
an image forming device (610) configured to form an image; 

a driving device (630) configured to adjust a distance between the image forming device and the optical system, wherein the driving device comprises: 
a fixed frame (400, 404); 
a movable frame (Para. 0027-0028) which faces the fixed frame and is movable; 
an actuator (630) configured to change a distance between the fixed frame and the movable frame; and 
a fixing member configured to fix the distance between the fixed frame and the movable frame (Para. 0025-0027 and see Figs. 2-6), 
wherein the image forming device is fixed to the movable frame (Para. 0025-0027 and see Figs. 2-6).
Regarding claim 24, Fleck discloses, a processor (30, 48, 86) configured to determine the distance between the image forming device and the optical system based on depth information of the image to be displayed and control the driving device (Para. 0027-0028). 
Regarding claim 25, Fleck discloses, the display apparatus is a virtual reality (VR), augmented reality (AR), or mixed reality (MR) display apparatus which is implemented in a head mounted type apparatus, a glasses type apparatus, or a goggle type apparatus (Para. 0021, lines 1-5 and see Figs. 2-6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-11 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fleck et al. (US 2015/0279102) as applied to claims 1 and 26 above, in view of Wada (JP 2008-20813; already of record).
Fleck remains as applied to claims 1 and 26 above.
Fleck does not disclose the actuator comprises: a first elastic bridge having a curved surface which is convex toward the fixed frame; a second elastic bridge having a curved surface which is convex toward the movable frame; and a variable length element fixed between both ends of the first elastic bridge and both ends of the second elastic bridge, and respectively having a length that is variable.
Wada teaches, from the same field of endeavor that in a display apparatus (Figs. 1-10) that it would have been desirable to make the actuator comprises: a first elastic bridge (21, 21b, 21d) having a curved surface which is convex toward the fixed frame; a second elastic bridge (22, 22b, 22d) having a curved surface which is convex toward the movable frame; and a variable length element (30, 42) fixed between both ends of the first elastic bridge and both ends of the second elastic bridge, and respectively having a length that is variable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the actuator comprises: a first elastic bridge 
Regarding claim 3, Fleck in view of Wada discloses and teaches as set forth above, and Fleck further discloses, the variable length element comprises a shape memory alloy or an electroactive polymer (Para. 0027), and wherein the length of the variable length element changes based on an electrical control (Para. 0025-0027).
Regarding claim 4, Fleck in view of Wada discloses and teaches as set forth above, and Wada further teaches, from the same field of endeavor that in a display apparatus that it would have been desirable to make the first elastic bridge has elastic restoring force in a direction in which a radius of curvature of the first elastic bridge increases, and a center portion of the first elastic bridge is fixed to the fixed frame (see Figs. 1-10 and associated text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first elastic bridge has elastic restoring force in a direction in which a radius of curvature of the first elastic bridge increases, and a center portion of the first elastic bridge is fixed to the fixed frame as taught by the display apparatus of Wada in the display apparatus of Fleck since Wada teaches it is known to include these features in a display apparatus for the purpose of providing an accurate and high performance display apparatus with reduced size.
claim 5, Fleck in view of Wada discloses and teaches as set forth above, and Wada further teaches, from the same field of endeavor that in a display apparatus that it would have been desirable to make the second elastic bridge has elastic restoring force in a direction in which a radius of curvature of the second elastic bridge increases, and a center portion of the second elastic bridge is fixed to the movable frame (see Figs. 1-10 and associated text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second elastic bridge has elastic restoring force in a direction in which a radius of curvature of the second elastic bridge increases, and a center portion of the second elastic bridge is fixed to the movable frame as taught by the display apparatus of Wada in the display apparatus of Fleck since Wada teaches it is known to include these features in a display apparatus for the purpose of providing an accurate and high performance display apparatus with reduced size.
Regarding claim 6, Fleck in view of Wada discloses and teaches as set forth above, and Wada further teaches, from the same field of endeavor that in a display apparatus that it would have been desirable to make the fixing member comprises a pair of side frames respectively fixed to opposite side edges of the fixed frame (23, 31 and 51-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fixing member comprises a pair of side frames respectively fixed to opposite side edges of the fixed frame as taught by the display apparatus of Wada in the display apparatus of Fleck since Wada teaches it is known to include these features in a display apparatus for the purpose of providing an accurate and high performance display apparatus with reduced size.
claim 7, Fleck in view of Wada discloses and teaches as set forth above, and Wada further teaches, from the same field of endeavor that in a display apparatus that it would have been desirable to make the pair of side frames extend from the fixed frame toward the movable frame, and the pair of side frames have fixed ends fixed to the fixed frame and free ends which are opposite the fixed ends (23, 31 and 51-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pair of side frames extend from the fixed frame toward the movable frame, and the pair of side frames have fixed ends fixed to the fixed frame and free ends which are opposite the fixed ends as taught by the display apparatus of Wada in the display apparatus of Fleck since Wada teaches it is known to include these features in a display apparatus for the purpose of providing an accurate and high performance display apparatus with reduced size.
Regarding claim 8, Fleck in view of Wada discloses and teaches as set forth above, and Wada further teaches, from the same field of endeavor that in a display apparatus that it would have been desirable to make the pair of side frames comprise a plurality of protrusions which protrude from surfaces of the free ends and are provided at different distances from the fixed frame, the plurality of protrusions being configured to contact with opposite sides of the movable frame and restrain movement of the movable frame (21f, 22f, 23, 31, 51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pair of side frames comprise a plurality of protrusions which protrude from surfaces of the free ends and are provided at different distances from the fixed frame, the plurality of protrusions being configured to contact with opposite sides of the movable frame and restrain movement of the movable frame as taught by 
Regarding claim 9, Fleck in view of Wada discloses and teaches as set forth above, and Wada further teaches, from the same field of endeavor that in a display apparatus that it would have been desirable to make the pair of side frames are configured such that the free ends of the pair of side frames which face each other move away from each other while the distance between the fixed frame and the movable frame is changed and move closer to each other while the distance between the fixed frame and the movable frame is maintained (see Figs. 1-10 and associated text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pair of side frames are configured such that the free ends of the pair of side frames which face each other move away from each other while the distance between the fixed frame and the movable frame is changed and move closer to each other while the distance between the fixed frame and the movable frame is maintained as taught by the display apparatus of Wada in the display apparatus of Fleck since Wada teaches it is known to include these features in a display apparatus for the purpose of providing an accurate and high performance display apparatus with reduced size.
Regarding claim 10, Fleck in view of Wada discloses and teaches as set forth above, and Wada further teaches, from the same field of endeavor that in a display apparatus that it would have been desirable to make the pair of side frames comprise bimetal or piezoelectric elements (30, 42) which respectively bend or stretch based on a temperature control or an electrical control, and wherein the pair of side frames are bent while the distance between the fixed frame 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pair of side frames comprise bimetal or piezoelectric elements which respectively bend or stretch based on a temperature control or an electrical control, and wherein the pair of side frames are bent while the distance between the fixed frame and the movable frame is changed, and are stretched while the distance between the fixed frame and the movable frame is maintained as taught by the display apparatus of Wada in the display apparatus of Fleck since Wada teaches it is known to include these features in a display apparatus for the purpose of providing an accurate and high performance display apparatus with reduced size.
Regarding claim 11, Fleck in view of Wada discloses and teaches as set forth above, and Wada further teaches, from the same field of endeavor that in a display apparatus that it would have been desirable to make the fixing member further comprises variable length elements (30, 42) fixed between the fixed ends and the free ends and having variable lengths, wherein the pair of side frames have elastic restoring force in directions in which the free ends face each other (see Figs. 1-10 and associated text), and wherein the variable length elements fixed between the fixed ends and the free ends are contracted while the distance between the fixed frame and the movable frame is changed (see Figs. 1-10 and associated text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fixing member further comprises variable length elements fixed between the fixed ends and the free ends and having variable lengths, wherein the pair of side frames have elastic restoring force in directions in which the 
Regarding claim 27, Fleck in view of Wada discloses and teaches as set forth above, and Wada further teaches, from the same field of endeavor that in a display apparatus that it would have been desirable to make the voltage is applied to the actuator while the distance between the fixed frame and the movable frame changes, and the voltage is not applied to the actuator while the distance between the fixed frame and the movable frame is maintained (Figs. 1-10 and associated text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the voltage is applied to the actuator while the distance between the fixed frame and the movable frame changes, and the voltage is not applied to the actuator while the distance between the fixed frame and the movable frame is maintained as taught by the display apparatus of Wada in the display apparatus of Fleck since Wada teaches it is known to include these features in a display apparatus for the purpose of providing an accurate and high performance display apparatus with reduced size.
Regarding claim 28, Fleck in view of Wada discloses and teaches as set forth above, and Wada further teaches, from the same field of endeavor that in a display apparatus that it would have been desirable to make power consumed by the driving device while the distance between the fixed frame and the movable frame is maintained is less than power consumed by the driving 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make power consumed by the driving device while the distance between the fixed frame and the movable frame is maintained is less than power consumed by the driving device while the distance between the fixed frame and the movable frame changes as taught by the display apparatus of Wada in the display apparatus of Fleck since Wada teaches it is known to include these features in a display apparatus for the purpose of providing an accurate and high performance display apparatus with reduced size.

Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fleck et al. (US 2015/0279102) in view of Wada (JP 2008-20813; already of record) as applied to claim 1 above, and further in view of Tae et al. (KR 20140095840; already of record).
Fleck in view of Wada remains as applied to claim 1 above.
Fleck in view of Wada does not disclose the fixing member comprises: a pair of first rods configured to rotate and provided at both side edges of the fixed frame; and a pair of second rods configured to rotate and provided at both side edges of the movable frame, wherein end portions of the pair of first rods and end portions of the pair of second rods corresponding to the end portions of the pair of first rods are configured to contact each other and interfere with each other.
Tae teaches, from the same field of endeavor that in a display apparatus (Figs. 4-7) that it would have been desirable to make the fixing member comprises: a pair of first rods (232) configured to rotate and provided at both side edges of the fixed frame; and a pair of second rods 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fixing member comprises: a pair of first rods configured to rotate and provided at both side edges of the fixed frame; and a pair of second rods configured to rotate and provided at both side edges of the movable frame, wherein end portions of the pair of first rods and end portions of the pair of second rods corresponding to the end portions of the pair of first rods are configured to contact each other and interfere with each other as taught by the display apparatus of Tae in the combination of Fleck in view of Wada since Tae teaches it is known to include these features in a display apparatus for the purpose of providing a display apparatus with improved user immersion.
Regarding claim 13, Fleck, Wada and Tae discloses and teaches as set forth above, and Tae further teaches, from the same field of endeavor that in a display apparatus that it would have been desirable to make the fixing member is configured to be switched between a first state in which the pair of first rods and the pair of second rods corresponding to the pair of first rods are fixed in a straight line with each other (Para. 0051-0061 and see Fig. 4) and a second state in which the pair of first rods and the pair of second rods corresponding to the pair of first rods are fixed at an inclined angle with respect to each other (Para. 0051-0061 and see Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fixing member is configured to be switched between a first state in which the pair of first rods and the pair of second rods 
Regarding claim 14, Fleck, Wada and Tae discloses and teaches as set forth above, and Tae further teaches, from the same field of endeavor that in a display apparatus that it would have been desirable to make the fixing member is switched from the second state to the first state based on the distance between the fixed frame and the movable frame being increased, and is switched from the first state to the second state based on the distance between the fixed frame and the movable frame being decreased (Para. 0051-0061 and see Figs. 4-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fixing member is switched from the second state to the first state based on the distance between the fixed frame and the movable frame being increased, and is switched from the first state to the second state based on the distance between the fixed frame and the movable frame being decreased as taught by the display apparatus of Tae in the combination of Fleck in view of Wada since Tae teaches it is known to include these features in a display apparatus for the purpose of providing a display apparatus with improved user immersion.
Regarding claim 15, Fleck, Wada and Tae discloses and teaches as set forth above, and Tae further teaches, from the same field of endeavor that in a display apparatus that it would have been desirable to make the end portions of the pair of first rods comprise recesses and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the end portions of the pair of first rods comprise recesses and barriers surrounding the recesses, wherein a width of each of the end portions of the pair of second rods is less than a width of each of the recesses, and each of the end portions of the pair of second rods are provided in each of the recesses, and wherein the fixing member is configured such that the end portions of the pair of second rods are in contact with bottom surfaces of the recesses in the first state and are in contact with inner walls of the barriers in the second state as taught by the display apparatus of Tae in the combination of Fleck in view of Wada since Tae teaches it is known to include these features in a display apparatus for the purpose of providing a display apparatus with improved user immersion.
Regarding claim 16, Fleck, Wada and Tae discloses and teaches as set forth above, and Tae further teaches, from the same field of endeavor that in a display apparatus that it would have been desirable to make the end portions of the pair of second rods comprise recesses and barriers surrounding the recesses (see Figs. 4-8 and associated text), wherein a width of each of the end portions of the pair of first rods is less than a width of each of the recesses and each of the end portions of the pair of first rods are provided in each of the recesses (see Figs. 4-8 and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the end portions of the pair of second rods comprise recesses and barriers surrounding the recesses, wherein a width of each of the end portions of the pair of first rods is less than a width of each of the recesses and each of the end portions of the pair of first rods are provided in each of the recesses, and wherein the fixing member is configured such that the end portions of the pair of first rods are in contact with bottom surfaces of the recesses in the first state and are in contact with inner walls of the barriers in the second state as taught by the display apparatus of Tae in the combination of Fleck in view of Wada since Tae teaches it is known to include these features in a display apparatus for the purpose of providing a display apparatus with improved user immersion.
Regarding claim 17, Fleck, Wada and Tae discloses and teaches as set forth above, and Wada further teaches, from the same field of endeavor that in a display apparatus that it would have been desirable to make the fixing member further comprises variable length elements respectively connected between both side edges of the fixed frame and the end portions of the pair of first rods and respectively having a length that is variable (see 30, 42), and wherein the variable length elements respectively connected between both side edges of the fixed frame and the end portions of the pair of first rods are contracted based on the fixing member being switched from the first state to the second state (see 30, 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fixing member further comprises 
Regarding claim 18, Fleck, Wada and Tae discloses and teaches as set forth above, and Wada further teaches, from the same field of endeavor that in a display apparatus that it would have been desirable to make the fixing member further comprises variable length elements respectively connected between both side edges of the movable frame and the end portions of the pair of second rods, and respectively having a length that is variable (see 30, 42), and wherein the variable length elements respectively connected between both side edges of the movable frame and the end portions of the pair of second rods are contracted based on the fixing member being switched from the first state to the second state (see 30, 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fixing member further comprises variable length elements respectively connected between both side edges of the movable frame and the end portions of the pair of second rods, and respectively having a length that is variable, and wherein the variable length elements respectively connected between both side edges of the movable frame and the end portions of the pair of second rods are contracted based on the fixing member being switched from the first state to the second state as taught by the display apparatus 
Regarding claim 19, Fleck, Wada and Tae discloses and teaches as set forth above, and Wada further teaches, from the same field of endeavor that in a display apparatus that it would have been desirable to make the end portions of the pair of first rods and the end portions of the pair of second rods corresponding to the end portions of the pair of first rods have complementary shapes and are configured to be engaged with each other (see 30, 42), wherein the fixing member further comprises variable length elements respectively connected between both side edges of the movable frame and the end portions of the pair of second rods, and respectively having a length that is variable (see 30, 42), and wherein the variable length elements respectively connected between both side edges of the movable frame and the end portions of the pair of second rods are contracted based on the fixing member being switched from the first state to the second state (see 30, 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the end portions of the pair of first rods and the end portions of the pair of second rods corresponding to the end portions of the pair of first rods have complementary shapes and are configured to be engaged with each other, wherein the fixing member further comprises variable length elements respectively connected between both side edges of the movable frame and the end portions of the pair of second rods, and respectively having a length that is variable, and wherein the variable length elements respectively connected between both side edges of the movable frame and the end portions of the pair of second rods are contracted based on the fixing member being switched from the first state to the second state as .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fleck et al. (US 2015/0279102) as applied to claim 1 above, in view of Tae et al. (KR 20140095840; already of record).
Fleck remains as applied to claim 1 above.
Fleck does not disclose the fixing member comprises: a pair of first rods configured to rotate and provided at both side edges of the fixed frame; and a pair of second rods configured to rotate and provided at both side edges of the movable frame, wherein end portions of the pair of first rods and end portions of the pair of second rods corresponding to the end portions of the pair of first rods are configured to contact each other and interfere with each other.
Tae teaches, from the same field of endeavor that in a display apparatus (Figs. 4-7) that it would have been desirable to make the fixing member comprises: a pair of first rods (232) configured to rotate and provided at both side edges of the fixed frame; and a pair of second rods (231) configured to rotate and provided at both side edges of the movable frame, wherein end portions of the pair of first rods and end portions of the pair of second rods corresponding to the end portions of the pair of first rods are configured to contact each other and interfere with each other (Para. 0050-0061).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fixing member comprises: a pair of first rods configured to rotate and provided at both side edges of the fixed frame; and a pair of second .

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fleck et al. (US 2015/0279102) in view of Tae et al. (KR 20140095840; already of record) as applied to claim 20 above, and further in view of Wada (JP 2008-20813; already of record).
Fleck in view of Tae remains as applied to claim 20 above.
Fleck in view of Tae does not disclose the actuator comprises: first variable length elements connected between the fixed frame and inner lateral surfaces of the pair of first rods, and respectively having a length that is variable; and second variable length elements connected between the fixed frame and outer lateral surfaces of the pair of first rods, and respectively having a length that is variable.
Wada teaches, from the same field of endeavor that in a display apparatus that it would have been desirable to make the actuator comprises: first variable length elements (30) connected between the fixed frame and inner lateral surfaces of the pair of first rods, and respectively having a length that is variable; and second variable length elements (42) connected between the fixed frame and outer lateral surfaces of the pair of first rods, and respectively having a length that is variable.

Regarding claim 22, Fleck, Tae and Wada discloses and teaches as set forth above, and Wada further teaches, from the same field of endeavor that in a display apparatus that it would have been desirable to make the fixing member is configured to be switched between a first state in which the pair of first rods and the pair of second rods corresponding to the pair of first rods are fixed in a straight line with each other and a second state in which the pair of first rods and the pair of second rods corresponding to the pair of first rods are fixed at an inclined angle with respect to each other (Para. 0051-0064 and see Figs. 4-5), wherein based on the distance between the fixed frame and the movable frame being increased, the first variable length elements are shortened and the second variable length elements are elongated to switch the fixing member from the second state to the first state (Para. 0051-0064 and see Figs. 4-5), and based on the distance between the fixed frame and the movable frame being decreased, the first variable length elements are elongated and the second variable length elements are shortened to switch the fixing member from the first state to the second state (Para. 0051-0064 and see Figs. 4-5).

Regarding claim 23, Fleck, Tae and Wada discloses and teaches as set forth above, and Wada further teaches, from the same field of endeavor that in a display apparatus that it would have been desirable to make the actuator comprises: first variable length elements (30) connected between the movable frame and inner lateral surfaces of the pair of second rods, and respectively having a length that is variable; and second variable length elements (42) connected between the movable frame and outer lateral surfaces of the pair of second rods, and respectively having a length that is variable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the actuator comprises: first variable length .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ebert (US 10,610,775) discloses a display apparatus comprising an image forming device, an optical system, and a driving device that comprises a fixed frame, a movable frame, an actuator and a fixing member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            09/14/2021